ITEMID: 001-78723
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: ENACHI v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Eduard Enachi, is an Ukrainian national who was born in 1975 and lives in Soroca. The Moldovan Government (“the Government”) were represented by their Agent, Mr Vitalie Pârlog.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was arrested by Moldovan police, without a warrant, on Ukrainian territory, on 5 December 1998. He alleges that he was pushed into the boot of a car and transported to Moldova, where he was charged with robbery and smuggling. He also alleges that he was subjected to torture and degrading treatment during detention. He was detained on remand until 9 June 2000, when the Court of Appeal acquitted him.
The applicant brought an action against the Ministry of Finances seeking payment of compensation for non-pecuniary damage arising from the unlawful investigation and his detention on remand for nineteen months.
On 1 November 2001 the Briceni District Court ruled in favour of the applicant and awarded him 350,000 Moldovan lei (MDL) (the equivalent of 30,065.89 euros (EUR) at the time). The Ministry appealed.
On 22 January 2002 the Bălţi Regional Court dismissed the Ministry’s appeal and the latter lodged an appeal in cassation with the Court of Appeal.
By a final judgment of 11 April 2002 the Court of Appeal upheld the appeal in cassation and reduced the amount of compensation to MDL 20,000 (EUR 1,683.46).
On 17 June 2002 the Deputy Prosecutor General lodged with the Supreme Court of Justice a request for annulment of the above-mentioned judgments and for a reduction in the amount of damages.
On 11 September 2002 the Supreme Court of Justice upheld the Deputy Prosecutor General’s request for annulment and quashed the above-mentioned judgments. The Supreme Court adopted a new judgment and awarded the applicant MDL 5,000 (EUR 377.47 at the time) in compensation for unlawful detention.
On 10 April 2006 the Government informed the Court that, following the re-opening of the proceedings, on 15 March 2006, the Supreme Court of Justice ruled in favour of the applicant and awarded him MDL 125,000 (EUR 8,058 at the time) in compensation for non-pecuniary damage as a result of his unlawful detention. It also found that there had been a breach of the applicant’s rights under Article 6 § 1 and Article 1 of Protocol No. 1 to the Convention as a result of the quashing of the judgment of the Supreme Court of Justice of 11 April 2002. The Supreme Court awarded him MDL 27,000 (EUR 1,740.63 at the time) in compensation for pecuniary damage suffered as a result of his unlawful detention, MDL 40,000 (EUR 2,578.72 at the time) for non-pecuniary damage suffered as a result of the violation of the applicant’s rights under the Convention and MDL 5,000 (EUR 322.34 at the time) for costs and expenses, including the applicant’s representative’s fees incurred before the Court.
The relevant domestic law was set out in Roşca v. Moldova, no. 6267/02, § 16, 22 March 2005.
